      Case 2:19-cv-00308-NBF-CRE Document 43 Filed 06/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 QUINTEZ TALLEY,                               )
                                                   Civil Action No. 2: 19-cv-0308
                                               )
               Plaintiff,                      )
                                                   United States District Judge
                                               )
                                                   Nora Barry Fischer
 v.                                            )
                                               )
 PENNSYLVANIA DEPT. OF                         )
 CORRECTIONS, et al.,                          )
                                               )
                                               )
           Defendants.                         )


                                MEMORANDUM OPINION

       This prisoner civil rights suit was commenced on March 19, 2019, and referred to Chief

United States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1) and Rules 72.1.3 and 72.1.4 of the Local Rules

for Magistrate Judges. Plaintiff’s operative pleading is the Second Amended Complaint (ECF

No. 35), to which Defendants filed a motion to dismiss. (ECF No. 36).

       The Magistrate Judge’s report and recommendation (“R&R”), dated May 22, 2020,

recommends that the motion to dismiss be granted in its entirety and that this case be dismissed

for failure to state a claim. (ECF No. 39). Plaintiff filed timely objections to the R&R. (ECF

No. 42).

       The filing of timely objections requires the court to “make a de novo determination of

those portions of the report or specified findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989);
       Case 2:19-cv-00308-NBF-CRE Document 43 Filed 06/05/20 Page 2 of 2




Fed.R.Civ.P.72(b)(3). In doing so, the Court may accept, reject, or modify, in whole or in part,

the findings and recommendations contained in the report. 28 U.S.C. § 636(b)(1)(C).

        After de novo review of the pleadings and documents in this case, together with the report

and recommendation, and the objections thereto, the Court finds that Plaintiff's Objections do not

undermine the recommendation of the Magistrate Judge. Therefore, the motion to dismiss will

be granted in its entirety based on Plaintiff’s failure to state a claim.

        The Court will decline to exercise supplemental jurisdiction over the state law claims

Plaintiff has brought against the Defendants and, as a result, these claims will be dismissed

without prejudice for want of jurisdiction. An appropriate Order will be entered.



Dated: June 5, 2020

                                                        BY THE COURT:

                                                        s/Nora Barry Fischer
                                                        Nora Barry Fischer
                                                        United States District Judge
cc:     QUINTEZ TALLEY
        KT 5091
        SCI Fayette
        48 Overlook Drive
        Labelle, PA 15450
        (via U.S. First Class Mail)

        All Counsel of Record
        (via ECF electronic notification)
